Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13, 14, 18-20 of U.S. Patent No. 10,737,085. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  
With regard to claim 2 of the application, claim 1 of the patent discloses a hub for a medical device, the hub including a longitudinal axis extending from a proximal side of the hub to a distal side of the hub (claim 1, lines 44-46), the hub comprising a hub housing including a passage from a proximal end of the hub housing to a distal end of the hub housing (claim 1, lines 47-48), a valve disposed within the hub, the valve including a circumferential edge extending between a first proximal side of the vale and a second distal side of the valve, the valve being configured to allow passage of an insertable device through the valve while inhibiting leakage of fluid from the valve (claim 1, lines 49-54), an angled sidewall disposed within the hub and abutting the circumferential edge of the valve to radially compress the valve, the angled sidewall being disposed at an angle other than parallel to the longitudinal axis of the hub, wherein radial compression of the valve by the angled sidewall acts to retain the valve within the hub and deform the valve into a curved shape (claim 1, lines 60-67).  The difference between the application claims and the patent claims lies in the fact that the patent claims include more features and are therefore more specific.  It has been held that the generic claims are anticipated by the specific claims.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct therefrom.  The dependent claims are similarly anticipated by the patent claims.   See the chart below for correspondence of claims 3-11.
Application
2
3
4
5
6
7
8
9
10
11
10,737,085
1
1
5
6
2
3
4
7
8
9


Regarding claim 12 of the application, claim 10 of the patent discloses a medical device comprising a hub including a longitudinal axis extending from a proximal side of the hub to a distal side of the hub (claim 10, lines 27-28), the hub including a hub housing including a passage from a proximal end of the hub housing to a distal end of the hub housing (claim 10, lines 30-31), a valve disposed within the hub, the valve including a circumferential edge extending between a first proximal side of the valve and a second distal side of the valve, the valve being configured to allow passage of an insertable device through the valve while inhibiting leakage of the fluid from the valve (claim 10, lines 32-37), and an angled sidewall disposed within the hub and abutting the circumferential edge of the valve to radially compress the valve, the angled sidewall being disposed at an angle other than parallel to the longitudinal axis of the hub, wherein radial compression of the valve by the angled sidewall acts to retain the valve within the hub and deform the valve into a curved shape (claim 10, lines 43-2), and a sheath extending distally from the distal end of the hub housing, the sheath including a lumen through the sheath, the lumen being fluidly coupled to the passage of the hub housing (claim 10, lines 3-6). The difference between the application claims and the patent claims lies in the fact that the patent claims include more features and are therefore more specific.  It has been held that the generic claims are anticipated by the specific claims.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the application claims are anticipated by the patent claims, they are not patentably distinct therefrom.  The dependent claims are similarly anticipated by the patent claims.   See the chart below for correspondence of claims 13-18.
Application
12
13
14
15
16
17
18
10,737,085
10
10
14
18
13
19
20


Claims 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 14, 18 of U.S. Patent No. 10,737,085 in view of West et al (US 6,322,541). Regarding claim 19, claim 10 of the patent discloses a medical device comprising a hub including a longitudinal axis extending from a proximal side of the hub to a distal side of the hub (claim 10, lines 27-28), the hub including a hub housing including a passage from a proximal end of the hub housing to a distal end of the hub housing (claim 10, lines 30-31), a valve disposed within the hub, the valve including a circumferential edge extending between a first proximal side of the valve and a second distal side of the valve, the valve being configured to allow passage of an insertable device through the valve while inhibiting leakage of the fluid from the valve (claim 10, lines 32-37), and a cap engaged to the hub housing, the cap including an opening therethrough sized and shaped to allow passage of the insertable device through the opening, the opening allowing access to the passage of the hub housing (claim 10, lines 38-42), and an angled sidewall disposed within the hub and abutting the circumferential edge of the valve to radially compress the valve, the angled sidewall being disposed at an angle other than parallel to the longitudinal axis of the hub, wherein radial compression of the valve by the angled sidewall acts to retain the valve within the hub and deform the valve into a curved shape (claim 10, lines 43-2), and a sheath extending distally from the distal end of the hub housing, the sheath including a lumen through the sheath, the lumen being fluidly coupled to the passage of the hub housing (claim 10, lines 3-6).  Claim 19 differs from claim 10 of the patent in specifying that the curved shape is a concave shape when viewed from a proximal side.  West teaches a valve disposed within a hub housing wherein the valve is retained in a concave shape when viewed from the proximal side (fig. 2B).  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 10 of the patent such that the curve has a concave shape as taught by West because a curve can be either convex or concave and West discloses that these are known alternatives.  The correlation of claims 20 and 21 are shown on the chart below.
Application
19
20
21
10,737,085
10
18
14


Allowable Subject Matter
Claims 2-21 are allowable over the prior art of record but for the double patenting rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of the independent claims could not be found and was not suggested by the prior art of record. The subject matter not found is a hub for a medical device including a valve disposed within the hub, the valve having a circumferential edge, an angled sidewall disposed within the hub and abutting the circumferential edge of the valve to radially compress the valve, the angled sidewall being disposed at an angle other than parallel to the longitudinal axis of the hub, wherein radial compression of the valve by the angled sidewall acts to retain the valve within the hub and deform the vale into a curved shape, in combination with the features of the invention, substantially as claimed.
The closest prior art of record can be found in the prosecution history of the parent application – 15/970927.  Various mechanism to achieve a curved valve within the hub are known in the art, however the combination of the angled sidewall and radial compression cannot be found and was not suggested by the prior art of record.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783